Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file. 

Claim Status
In virtue of this communication, claims 1 - 9 are currently pending in the instant application.  

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Claim Objections
Claims 1 is objected to as the language states, in part, “a first insulating substrate ... including a plurality of first island-shaped portions and a first strip-shaped portion ...”. The subject matter is indefinite as it fails to disclose what the claimed “portion(s)” is/are made out of.    
Claims 1 is further objected to as the claim language states, in part, “... a plurality of first island-shaped portions and a first strip-shaped portion formed into a meandering strip shape and connecting the first island portions arranged along a first direction”. It is unclear which ones of the plurality of first island-shaped portions are connected by the first strip-shaped portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 103 as being unpatentable over Sawada Susumu et. el (US20170181276A1, made of record in the IDS submitted on 9/16/2021)  in view of WO2021171753A1 (hereinafter WO753)  
As to claim 1, Sawada discloses an electronic device comprising: a first insulating substrate having elasticity (Fig. 5 [0075]  stretchable flexible substrate 100) and including a plurality of first island-shaped portions (For example, as depicted in FIG. 5, electronic components 80) and a first strip-shaped portion formed into a meandering strip shape and connecting the first island portions arranged along a first direction (As an example, the left-most strip as a first strip-shaped portion going from the left of the page to the top of the page); 
Sawada discloses in Fig. 5 [0059] electronic components 80 may be provided on the wiring layer 10 ... Possible examples of the electronic components 80 are a semiconductor element, a temperature sensor, a pressure sensor, an actuator, and the like. Sawada fails to disclose the electrodes of the sensors. 
However, in a similar field of endeavor, WO753 discloses a first sensor electrodes disposed on each of the first island-shaped portions; and a first sensor wiring line disposed on the first strip-shaped portion, meandering along the first strip-shaped portion, and connected to the first sensor electrode (a switching element SW. SW is a transistor with three electrode, any one of these electrodes can be the claimed first electrode. The gate electrode of the switching element SW is connected to the scanning line 21, and the source electrode and drain electrode of the switching element SW are connected to the signal line 23) 
It would have been obvious to one of ordinary skill in the art to combine WO753's electrode arrangement into Sawada’s substrate, to provide more details on the construction of the sensors. 

As to claim 2, Sawada and WO753 disclose the electronic device of claim 1, further comprising: a second insulating substrate having elasticity (WO753 Fig. 3 SUB2)
and including a plurality of second island-shaped portions and a second strip-shaped portion formed into a meandering strip shape and connecting the second island-shaped portions arranged along a second direction different from the first direction (Sawada Fig. 5: the right-most strip as the second strip-shaped portion going from the top of the page to the right of the page);
second sensor electrodes disposed on each of the second island-shaped portions (WO753 Figs. 2 and 3. Transistor SW has three electrodes); and a second sensor wiring line (WO753  Fig. 2: electrodes 21, 23) disposed on the second strip-shaped portion, meandering along the second strip-shaped portion and connected to the second sensor electrode  (WO753  Fig.3: electrode wires 21, 23 ), wherein the second sensor electrode overlaps the first sensor electrode (WO753  Fig. 2: electrodes 21, 23 cross each other)
  
As to claim 3, Sawada and WO753 disclose the electronic device of claim 2, wherein 
the first island-shaped portions in each of which the first sensor electrode is disposed and the second island-shaped portions in each of which the second sensor electrode is disposed are arranged in a matrix along the first and second directions (WO753 : as shown in Fig. 2), respectively, an interval between each adjacent pair of first sensor electrodes along the first direction is substantially equal to an interval between each adjacent pair of second sensor electrodes along the first direction (WO753 as shown in Fig. 3), , and 
an interval between each adjacent pair of first sensor electrodes along the second direction is substantially equal to an interval between each adjacent pair of second sensor electrodes along the second direction (Sawada Fig. 5. See also WO753 Fig. 3). 

As to claim 4, WO753 discloses the electronic device of claim 2, further comprising: a first elastic member, a second elastic member, and a third elastic member (Fig. 9: EM2, EM1, EM3, respectively), wherein the first insulating substrate is located between the first elastic member and the second elastic member, the second insulating substrate is located between the second elastic member and the third elastic member (Fig. 9), and moduli of elasticity of the first elastic member, the second elastic member, and the third elastic member are substantially equal to each other (The elastic members EM1 to EM4 may all be made of the same material). 

As to claim 5, Sawada and WO753 disclose the electronic device of claim 1, further comprising an electric element disposed on each of the first island-shaped portions (WO753  Fig. 4: The first electric element 1 includes a light emitting unit 13).  

As to claim 6, Sawada and WO753 disclose the electronic device of claim 5, wherein 
the electric element and the first sensor electrode are disposed on a same first island-shaped portion, and are arranged to be spaced apart from each other (WO753  Fig. 4: As show in light emitting unit 13). 

As to claim 7, Sawada and WO753 disclose the electronic device of claim 5, wherein the electric element and the first sensor electrode are disposed on a same first island-shaped portion (WO753  Fig. 4), and the electric element is disposed on an inner side surrounded by the first sensor electrode (WO753  Fig. 4. The office also considers the preceding limitation a design option). 

As to claim 8, Sawada and WO753 disclose the electronic device of claim 5, wherein 
the electric element is disposed on each of the first island-shaped portions in a location different from that of the respective first sensor electrode (WO753 Fig. 2: LED unit 24 and SW are in different locations). 

As to claim 9, Sawada and WO753 disclose the electronic device of claim 5, wherein 
the electric element is a light-emitting device (WO753  Fig. 4: The first electric element 1 includes a light emitting unit 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621